DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on February 15, 2022 was received. Claims 1, 5, 10 and 14 were amended and claims 3-4 and 12-13 were cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued November 15, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Hynes et al. (US 6,132,809) in view of Read (US 2008/0296311) on claims 1-3 and 8-12 are withdrawn because Applicant amended claims 1 and 10 with subject matter from now cancelled claims 3-4 and 12-13 and other additional elements. 
Claims 1-2, 5-6, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. in view of Uematsu et al. (US 2013/0134236).
Regarding claim 1: Hynes et al. discloses a coating system (20) including an end effector (26) having a spray valve (32) and a dispensing valve (34) attached thereto by way of two pneumatic tilt axes (44, 46) which are motor housings and capable of movement in four axes and configured to tilt each valve (32, 34) (col. 2 lines 20-52, figures 3-6). Hynes et al. fails to explicitly disclose a proximity adjustment mechanism which adjusts the horizontal distance between the two valves. 
However, Uematsu et al. discloses a similar coating system with a mechanism for slidably adjusting the horizontal spacing between spray guns (33) in which the spray guns (33) are fixed to a base plate (31) as well as individual slider blocks (45) which are configured to slide back and forth horizontally along the base plate (31) in order to adjust a distance between adjacent spray guns (33) (pars. 42-45 figures 11-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a sliding mechanism as taught by Uematsu et al. for the apparatus of Hynes et al. because Uematsu et al. teaches that this allows the pitch between adjacent spray guns or nozzles to be changed easily without requiring additional setup changes or additional cost (pars. 6-7). 
When combining Hynes et al. and Uematsu et al., one of ordinary skill in the art would recognize that the sliding mechanism of Uematsu et al. would need to be placed in a location where both of the valves (32, 34) are movable by way of the sliding mechanism as taught by Uematsu et al., so that the only suitable location would be between the two tilt axes (44, 46) such that the base plate (31) connects to both tilt axes (44, 46) and slider blocks (45) are connected to each tilt axis (44, 46) which ensures that the valves (32, 34) would still be tiltable relative to the sliding mechanism (see Hynes et al. figures 6-7). 
Regarding claim 2: Hynes et al. teaches that the two valves (32, 34) can tilt about the two pneumatic tilt axes (44, 46) (col. 3 lines 15-24, figures 6-7). 
Regarding claim 5: Hynes et al. and Uematsu et al. disclose that the sliding mechanism includes a rail (44a,b) which is a track along which the slider arms slide (Uematsu et al. par. 45, figure 12, 14).
Regarding claim 6: Hynes et al. and Uematsu et al. disclose that the sliding mechanism also includes a drive shaft (25) connected to a motor, as well as a bevel gear (27) which engages the rail (44) by way of the fastening point (43) such that as the gear (27) turns the sliding arms move along the rail (44) (Uematsu et al. pars. 61-62, figures 11-14).
Regarding claim 8: Hynes et al. discloses that the valves (32, 34) are connected to the axes (44, 46) at support plates which can extend below the lowest base plate of the pneumatic slide (60) of the end effector (26) (see figures 6-7). 
Regarding claim 9: Hynes et al. discloses that the movement of the end effector (26) and valves (32, 34) are controlled by a programmable controller (62) (abstract, col. 3 lines 31-45) such that the movement of those elements is computer programmable. 
Regarding claim 10: Hynes et al. discloses a coating system (20) including an end effector (26) provided on a three-axis robot consisting of an X and Y axis ball screw slide (22, 24), the end effector (26) having a spray valve (32) and a dispensing valve (34) attached thereto by way of two pneumatic tilt axes (44, 46) which are motor housings and capable of movement in four axes (col. 2 lines 20-52, figures 3-6). Hynes et al. fails to explicitly disclose a proximity adjustment mechanism which adjusts the horizontal distance between the two valves. 
However, Uematsu et al. discloses a similar coating system with a mechanism for slidably adjusting the horizontal spacing between spray guns (33) in which the spray guns (33) are fixed to a base plate (31) as well as individual slider blocks (45) which are configured to slide back and forth horizontally along the base plate (31) in order to adjust a distance between adjacent spray guns (33) (pars. 42-45 figures 11-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a sliding mechanism as taught by Uematsu et al. for the apparatus of Hynes et al. because Uematsu et al. teaches that this allows the pitch between adjacent spray guns or nozzles to be changed easily without requiring additional setup changes or additional cost (pars. 6-7). 

Regarding claim 11: Hynes et al. teaches that the two valves (32, 34) can tilt about the two pneumatic tilt axes (44, 46) (col. 3 lines 15-24, figures 6-7). 
Regarding claim 14: Hynes et al. discloses that the valves (32, 34) are connected to the axes (44, 46) at support plates which can extend below the lowest base plate of the pneumatic slide (60) of the end effector (26) (see figures 6-7). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. in view of Uematsu et al. as applied to claims 1-2, 5-6, 8-11 and 14 above, and further in view of Platsch (US 5,163,370).
Regarding claim 7: Hynes et al. and Uematsu et al. disclose the above combined device which includes a bevel gear (27) with teeth (Uematsu et al. par. 39) but fail to explicitly disclose that the track has teeth which engage with the gear. However, Platsch discloses a similar coating apparatus with a mechanism for changing the spacing between nozzles (42) which uses a spindle (26) having a toothed gear rim (116) on a threaded sleeve (118) which engages with a helical toothed gear (114) within the drive motor (112) housing (col. 6 lines 31-48, figures 8-9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a mechanism with a toothed gear and spindle surface as taught by Platsch for the combined device of Hynes et al. and . 

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Uematsu et al. teaches that the driven links pivot/rotate and therefore do not slide horizontally back and forth along the drive link as claims 1 and 10 now require. 
In response:
The Examiner has removed the previous rejections and added a new set which takes a different interpretation of the various elements of the Uematsu et al. reference, where the base plate (31) corresponds to the claimed base plate and the slider blocks (45) correspond to the claimed slider. In this interpretation Uematsu et al. along with Hynes et al. reads on the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/21/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717